TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-19-00133-CR


                                The State of Texas, Appellant

                                               v.

                                  Samuel Martinez, Appellee




       FROM THE COUNTY COURT AT LAW NO. 1 OF COMAL COUNTY
 NO. 2018CR1273, THE HONORABLE LINDA A. RODRIGUEZ, JUDGE PRESIDING


                                          ORDER


PER CURIAM

              After an abatement, the State’s brief on appeal was due on July 29, 2019. The

time for filing was extended to October 18, 2019, after the Court denied the State’s second

motion to abate. Appellant’s counsel has now filed a motion for extension of time, requesting

that the Court extend the time for filing appellant’s brief. We grant the motion for extension of

time and order appellant to file a brief or a motion to dismiss the appeal no later than

November 18, 2019. No further extension of time will be granted. If the brief or motion is not

filed by that date, counsel may be required to show cause why he should not be held in contempt

of court.

              It is ordered on November 7, 2019.
Before Chief Justice Rose, Justices Triana and Smith

Do Not Publish




                                               2